Case 1:18-cv-01689-CFC-SRF Document 426 Filed 06/21/21 Page 1 of 1 PageID #: 3310




                                     June 21, 2021

  VIA CM/ECF & HAND DELIVERY
  The Honorable Colm F. Connolly
  U.S. District Court for the District of Delaware
  844 N. King Street
  Unit 31, Room 4124
  Wilmington, DE 19801-3555

        Re:    Boehringer Ingelheim Pharmaceuticals, Inc. v. Mankind Pharma Ltd,
               et al. / C.A. No. 18-1689-CFC-SRF (Cons.)

  Dear Judge Connolly:

         There has been a recent development in this case that may affect, at least as
  to two patents, the trial schedule and the scope of the trial. Defendants are working
  to coordinate their responses to this development but, given the fast-approaching
  pretrial deadlines, wanted to contact the Court now to request a teleconference.
  Defendants are happy to prepare a written submission for the Court if that would
  be helpful.

                                               Respectfully,

                                               /s/ John C. Phillips, Jr.

                                               John C. Phillips, Jr. (#110)

                                               * Submitted on behalf of all Defendants

  cc: Counsel for Plaintiffs (via CM/ECF & email)
